Citation Nr: 0933198	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
status-post posterior spinal fusion.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for residuals from a 
right leg injury.  

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July to December 1977 and served on active duty from April 
1978 to April 1982.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part denied service connection for residuals of 
status-post posterior spinal fusion, scoliosis, residuals of 
a right leg injury, and for a right hip disability.  

The July 2002 rating decision also denied entitlement to 
service connection for right and left knee disabilities.  
However, the Veteran's December 2002 notice of disagreement 
did not initiate an appeal of these issues.  Therefore, the 
Veteran's claims for right and left knee disabilities are not 
before the Board.  

The December 2002 notice of disagreement also initiated a 
claim for an increased rating for service-connected residual, 
fractured 7th, 8th, and 9th ribs.  The claim was denied in a 
February 2004 rating decision and the Veteran did not perfect 
an appeal.  Therefore, that claim is not before the Board. 

The Veteran provided testimony before a retired Veterans Law 
Judge in May 2006.  A transcript of that hearing is of 
record.   

In December 2006, the Board remanded the Veteran's claims for 
further development.  

VA notified the Veteran in an April 2008 letter that the 
Veterans Law Judge who conducted the May 2006 hearing was no 
longer employed by the Board.  As a result, the Veteran 
requested a new hearing.  In May 2008, the Board remanded the 
Veteran's case in order to provide a new hearing.  

The Veteran provided testimony before the undersigned during 
a video hearing in February 2009.  A transcript of this 
hearing is of record.  

Jurisdiction in this case has been transferred to the 
Philadelphia, Pennsylvania, RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board remanded the Veteran's claim so 
that the Veteran could receive a VA orthopedic examination to 
identify and determine the etiology of any current right hip, 
right leg, and back disabilities.  The Veteran was afforded a 
VA examination in September 2007 VA examination provided to 
the Veteran was inadequate and the case must be remanded.  

The VA examiner diagnosed degenerative osteoarthritis of the 
hip.  However, the examiner did not provide an opinion as to 
the etiology of the Veteran's right hip disability.  As the 
Board's December 2006 remand order has not been complied 
with, remand of the issue is necessary.  See Stegall v. West, 
11 Vet. App 268 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  An opinion as to the 
etiology of the Veteran's right hip disability must be 
provided.

The examiner found that the pain the Veteran experienced in 
his right leg was not due to a leg injury, but rather was the 
result of radiculopathy stemming from the Veteran's back 
injuries.  The examiner diagnosed degenerative disc disease 
and degenerative osteoarthritis of the back secondary to a 
traumatic fall on the job in 1997 and concluded that the 
Veteran's current back condition was not related to active 
duty service as there was no evidence of continuity of 
treatment related to a back disability between active service 
and the 1997 job-related accident.  

However, a link between a current disability and service can 
be established by a continuity of symptomatology, and 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Brown, 10 Vet. 
App. 495, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

The Veteran has testified that he experienced a continuity of 
back and right leg symptomatology.  The Veteran had stated 
that he always knew that something was "not right" with his 
back, right leg, and right hip ever since service.  However, 
his symptoms were not as severe at first and so he did not 
immediately seek treatment.  In testimony provided in the May 
2006 and February 2009 hearings, the Veteran explained that 
he had consistently experienced his current symptomatology, 
including pain in his back, right leg, and right hip, and a 
bump on his right knee, ever since service.  While review of 
the Veteran's claims file and medical evidence was noted, the 
examiner did not note or discuss the Veteran's statements in 
providing his opinions.  

The United Sates Court of Appeals for Veterans Claims has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner 
does not review the medical history and provide a factually 
accurate rationale for the opinions provided in the 
examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 303-4 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the examiner who conducted the September 
1997 examination to determine whether any 
current right leg, right hip, or back 
disabilities are related to service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

After considering the Veteran's statements 
and history of symptoms and treatment, the 
examiner should:

a). Provide an opinion as to whether there 
is at least a 50 percent probability (at 
least as likely as not) that any current 
hip condition had its onset in active 
service; is otherwise the result of 
disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service. 

b).  Provide an opinion as to whether 
there is at least a 50 percent probability 
that degenerative disc disease and 
degenerative osteoarthritis had their 
onset in active service; are otherwise the 
result of disease or injury in service; or 
were aggravated (underwent an increase in 
underlying disability) in service.

c)  Provide an opinion at the whether 
there is at least a 50 percent probability 
(at least as likely as not) that any 
current right disability had its onset in 
active service; is otherwise the result of 
disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

The rationale for all opinions expressed 
should also be provided.  In rendering 
these opinions, the examiner should 
consider the Veteran's reports of his 
history.

If the examiner who provided the September 
1997 examination is not available, another 
VA orthopedic examiner should review the 
Veteran's statements, test results and 
claims folder and provide the requested 
opinions. 

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

